Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 1 of 11 PageID #: 8712




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                       LAFAYETTE DIVISION


   MICHAEL JONES SR                                        CASE NO. 6:18-CV-00946

   VERSUS                                                  JUDGE TERRY DOUGHTY

   TRAVELERS INDEMNITY CO ET AL                            MAG. JUDGE CAROL WHITEHURST


                                                  RULING

             This is a wrongful death and survival action brought by Plaintiff Michael Jones, Sr.

   (“Jones”) against Defendants Subcontracting Concepts, LLC (“SCI”), Hackbarth Delivery

   Services, Inc. (“Hackbarth”), and The Travelers Indemnity Company (“Travelers”) following the

   death of Michael Jones, Jr (“Jones, Jr.”). Hackbarth and Travelers are no longer parties in the

   action.

             Pending before the Court is a Motion for Summary Judgment filed by Defendant SCI

   seeking judgment as a matter of law dismissing Plaintiff’s claim against it because of its alleged

   independent contractor status [Doc. No. 214]. Plaintiff has filed an Opposition [Doc. No. 219],

   which adopts its previous Opposition [Doc. No. 173]. SCI has filed a reply to the opposition [Doc.

   No. 222].

             For the following reasons, SCI’s Motion for Summary Judgment is GRANTED.

      I.        FACTS AND PROCEDURAL HISTORY

             This suit arises from a motor vehicle accident that occurred on a service road off of

   Interstate 49 in St. Landry Parish in Louisiana on December 8, 2017, which resulted in two

   fatalities [Doc. No. 153-2]. The son of Plaintiff, Jones, Jr., was the passenger in a UPS delivery

   truck that was struck head-on by a Chevrolet cargo van operated by Katrina Romine (“Romine”).
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 2 of 11 PageID #: 8713




   Both Jones, Jr. and Romine perished in the accident. This suit was originally filed in St. Landry

   Parish, Louisiana, but was removed to this Court on July 18, 2018 [Doc. No. 153-2].

          At the time of the accident, Romine was making deliveries for Hackbarth, a commercial

   delivery service [Doc. No. 163-1]. She had just left the Hackbarth terminal in Lafayette and was

   on her way to her first delivery stop. Hackbarth employees are paid through a company called

   SCI. SCI is what is commonly referred to as a third-party administrative (TPA) service provider

   [Doc. No. 214-1]. SCI’s sole base of operation in Queensbury, New York. TPAs provide back

   office administrative support to logistics brokers and owner operators by processing payments to

   independent contractors who may perform delivery services for other businesses [Id.]

          SCI becomes involved with these independent contractors when a logistics broker, such as

   Hackbarth, elects to procure the services of an independent contractor. The logistics broker

   provides independent contractors with SCI’s online suite, which allows independent contractors

   to access a set of contracts to be executed by the independent contractor and provide SCI with

   banking information. At the end of each pay period Hackbarth provides SCI with a spreadsheet

   listing each independent contractor and the amount of each independent contractors’ settlement

   [Id]. Under the agreement executed between Hackbarth and SCI, SCI reviewed and verified

   transportation invoices from drivers and paid compensation to drivers for the courier services

   provided to or on behalf of Hackbarth. Hackbarth paid fees to SCI for the services provided. [Doc.

   No. 163-1].

          If an independent contractor believes there is an issue with the amount of a settlement, SCI

   forwards the information to Hackbarth and follows Hackbarth’s instruction regarding the amount

   of the settlement. SCI has no way to know if an agreement to split a settlement amount is made

   between various independent contractors. SCI does offer independent contractors additional



                                                   2
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 3 of 11 PageID #: 8714




   services and programs, but these services and programs are optional, meaning that individual

   independent contractors have to opt in to the programs and would be charged an additional fee for

   his/her involvement with that service or program. The extent of the contractual relationship

   between SCI and Hackbarth is to provide the above described payroll functions and does not

   involve the day-to-day operations of the independent contractors and/or Hackbarth. [Doc. No. 214-

   1].

          Defendants aver that Romine was “brought to Hackbarth” by Bryan Rose (“Rose”), an

   independent contractor driver, in order to expand his business to become a master contractor [Doc.

   No. 153-2 at p. 4]. Plaintiff avers that Romine was hired by a manager at Hackbarth, and she was

   told she would be driving one of Rose’s additional vehicles [Doc. No. 163-2]. All agree that Rose

   was paid by SCI for the amount it cost to let another driver use his vehicle for that day. Both agree

   that Romine was driving Rose’s vehicle at the time of the accident.

          Romine executed an Owner/Operator Agreement and an Independent Contractor

   Acknowledgement Form on June 27, 2017. Bryan Rose executed the same set of agreements.

          Rose has been deposed in this matter twice. Rose, a master contractor, would bid on a route

   with Hackbarth and he would typically pay a subcontractor a certain amount to perform deliveries

   for him. Rose was responsible for all of the expenses related to his business, his own equipment,

   tools and supplies, maintenance of the vehicle, and fuel for the vehicle. In his deposition, Rose

   maintained that he believed he was an independent contractor, and he would not receive any

   instruction on how to perform a delivery from SCI. SCI was only processing payments and his

   checks, and he did not have regular contact with SCI. [Doc. No. 214-6, pp. 24, 18, 76].




                                                    3
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 4 of 11 PageID #: 8715




          In this instance, Rose was a driver who had an additional vehicle that he provided to

   Romine. Rose established the daily rate to use his vehicle, reported it back to Hackbarth, and he

   would be paid that rate by direct deposit from SCI.

          After hiring her, Hackbarth obtained copies of Romine’s drivers’ license and social security

   card, proof of insurance on the vehicle she would be operating, and ran a background check on

   her. Hackbarth requires drivers to fill out paperwork provided by SCI, which includes an

   “Owner/Operator Agreement” [Doc. No. 153-2]. Romine filled out the pre-employment

   paperwork, including the SCI documents, at Hackbarth’s Lafayette terminal [Doc. No. 163-2]. SCI

   plays no role in deciding whether Hackbarth will hire a prospective driver, rather, SCI acts as a

   third-party payroll company for Hackbarth drivers. SCI paid the drivers every two weeks by direct

   deposit.

      Plaintiff filed suit against Hackbarth on the basis that Romine was in the course and scope of

   her employment with Hackbarth at the time of the accident, resulting in Hackbarth being

   vicariously liable for the actions of its employee. Plaintiff also filed suit against Travelers, the

   commercial automobile liability insurance provider to Hackbarth. Additionally, Plaintiff filed suit

   against SCI because Romine executed an “Owner/Operator Agreement” with SCI at the time that

   she was hired at Hackbarth. SCI, Hackbarth, and Travelers maintain that they are entitled to the

   independent contractor defense because of the agreement that Romine signed.

          SCI previously filed a Motion for Summary Judgment [Doc. No. 126]. Jones filed an

   Opposition [Doc. No. 173] to that Motion. Within the Opposition, Jones states:

                  Nonetheless, SCI’s statements about its very minmal role in this
                  entire process are accurate and supported by the evidence.
                  Essentially, SCI’s only role was to process payroll for Hackbarth’s
                  drivers, all as directed by Hackbarth. Thus, if the Court can look at
                  SCI and Ms. Romine’s relationship completely independent of
                  Hackbarth, then Plaintiff would submit that it agrees that a review

                                                    4
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 5 of 11 PageID #: 8716




                    of the Hickman factors would reveal that SCI did not have the
                    requisite amount of control necessary to be considered Ms.
                    Romine’s employer and they should be dismissed from the case.

   [Doc. No. 173, p. 3].

             The issues have been fully briefed, and the Court is prepared to rule.

       II.      LAW AND ANALYSIS

                A. SUMMARY JUDGMENT

             Summary judgment shall [be] grant[ed] … if the movant shows that there is no genuine

   dispute as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R.

   Civ. P. 56(a). A fact is “material” if proof of its existence or nonexistence would affect the outcome

   of the lawsuit under applicable law in this case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

   248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). A dispute about a material fact is genuine if the

   evidence is such that a reasonable fact finder could render a verdict for the nonmoving party. Id.

             If the moving party can meet the initial burden, the burden then shifts to the nonmoving

   party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

   Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than some

   metaphysical doubt as to the material facts. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

   U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986). In evaluating the evidence tendered by

   the parties, the Court must accept the evidence of the nonmovant as credible and draw all justifiable

   inferences in its favor.

                B. ANALYSIS

             The issue here is whether Romine and Rose were employees or independent contractors of

   SCI.




                                                      5
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 6 of 11 PageID #: 8717




           Louisiana law, which governs the vicarious liability of an employer, states that employers

   are answerable for the damage occasioned by their employees in the functions in which they are

   employed. LSA—C.C. art. 2320. In order for an employer to be held liable under this statute,

   plaintiffs must show that there was an employer-employee relationship, and that the tort was

   committed while the employee was acting within the scope and during the course of his

   employment. Bouquet v. Williams, 2016-0134 (La. App. 1 Cir. 10/28/16), 206 So. 3d 232, writ

   denied, 2016-2077 (La. 1/9/17), 214 So. 3d 870, and writ denied, 2016-2082 (La. 1/9/17), 214 So.

   3d 871; see also Fonseca v. City Air of Louisiana, LLC, 2015-1848 (La. App. 1 Cir. 6/3/16), 196

   So. 3d 82. An employer is not liable for the torts that are committed by those deemed independent

   contractors who are acting within their contractual duties. Id. However, there are two exceptions

   to this general rule, which are “(1) where the work is ultra hazardous; and (2) if the principal

   reserves the right to supervise or control the work of the independent contractor.” Ledent v. Guar.

   Nat. Ins. Co., 31,346 (La. App. 2 Cir. 12/28/98), 723 So. 2d 531, 537.

           The distinction between employee and independent contractor status is a factual

   determination to be decided on a case-by-case basis. An independent contractor relationship exists

   when (1) a valid contract exists between the parties, (2) the work is of an independent nature, (3)

   the contract allows for the work to be done according to the contractor’s own methods, without

   being subject to control and direction, except as to the result of the services to be rendered, (4) a

   specific price for the overall undertaking is agreed upon, and (5) the duration of the work is for a

   specific time and not subject to termination at the will of either party. Hickman v. S. Pac. Transp.

   Co., 262 La. 102, 262 So. 2d 385, 390–91 (1972); Fonesca, 196 So.3d at 87. The most important

   inquiry is whether the principal retained the right to control the work. In applying this test, it is not

   the supervision and control which is actually exercised that is significant; the most important



                                                      6
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 7 of 11 PageID #: 8718




   question is whether from the nature of the relationship, the right to do so exists. Hickman, 262 La.

   102, at 391.

          Each of the five (5) independent contractor factors will be analyzed separately.

                  i.      A valid contract exists between the parties.

          The facts establish that there was, in fact, a contract between the parties here. Romine and

   Rose both signed the Owner/Operator Agreement that explicitly provided “[t]he Owner/Operator

   agrees that no employer/employee relationship is created under this Agreement as a result of the

   relationship between SCI and the Owner/Operator or its Customers.” [Doc. No. 244-4, p. 8].

   Beyond that, Romine and Rose also executed an Independent Contractor Acknowledgment Form,

   which detailed the relationship between Romine, Rose, and SCI.

                  ii.     The work is of an independent nature.

          In Hickman, the court found that the work was not of an independent nature because the

   driver’s sole source of employment was with Southern Pacific. Moreover, the work of the plaintiff

   in Hickman was controlled by an agent of Southern Pacific when he was given time deadlines and

   an order in which to conduct pickups and deliveries.

          The facts here are distinguishable from Hickman. SCI, unlike Southern Pacific, does not

   have any control over the manner in which Romine and Rose made deliveries. It does not require

   Romine or Rose to wear uniforms, and it does not set a schedule for Romine and Rose. Further,

   SCI was not Romine and Rose’s sole source of employment, which is evidenced by the IC

   Acknowledgment Form signed by both parties, in which it was acknowledged that Rose and

   Romine could choose to perform delivery services for other courier companies. The work between

   Rose, Romine, and SCI is even distinguishable from the work between Rose, Romine, and

   Hackbarth. Hackbarth did control the times for deliveries, the order of deliveries, and required its



                                                    7
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 8 of 11 PageID #: 8719




   workers to wear uniforms, to name a few details. SCI has established that the work between it and

   Rose and Romine was of an independent nature.

                   iii.    The contract allows for the work to be done according to the
                           contractor’s own methods, without being subject to control and
                           direction, except as to the result of the services to be rendered.

           In Hickman, the court ruled that the driver was not free to carry out work by his own method

   because of the requirements Southern Pacific put on its drivers. For example, the drivers had a

   time in which they had to arrive at the depot, things had to be loaded and unloaded at a warehouse,

   drivers had to obtain bills of lading, etc. Drivers were also supervised by a depot agent in day-to-

   day operations.

           Unlike the driver in Hickman, the work here was done at the will and by the methods of

   the independent contractor drivers, according to the Independent Contractor Acknowledgment

   Form signed by Rose and Romine. In particular:

                   the Owner/Operator and its drivers are free to select their own routes
                   or the order of their deliveries, taking into account the needs and
                   deadlines of their Customers. The Customer may have specific
                   requirements and the Owner/Operator must decide to accept or decline
                   the offer of work if they cannot meet those delivery requirements.

   [Doc. No. 214-4, pp. 3-4]. There are no facts showing that SCI had any control or direction over Rose,

   Romine, or any other independent contractor drivers. Not only that, the Independent Contractor

   Acknowledgment Form that both parties signed also stated that drivers were entitled to set their own

   hours, accept or reject deliveries, and that the only instruction for deliveries they were to receive were

   from customers. So, although the language in the Form does favor a finding that SCI did not control

   deliveries, the facts of the case tend to show that SCI had virtually zero involvement and/or control

   over any of its independent contractor’s activities. The Court does not believe that SCI had the

   capability to issue any sort of control over the nature of Rose and Romine’s work, based on the facts

   of this case.


                                                       8
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 9 of 11 PageID #: 8720




                  iv.     A specific price for the overall undertaking is agreed upon.

          The facts here sufficiently establish that SCI served as nothing more than a third-party

   payroll company to Hackbarth and its employees. SCI did not set fees or prices for deliveries.

   Rather, the Owner/Operator Agreement provided that the independent contractors would be paid

   a fee based on the schedule of rates negotiated by him for each completed delivery or negotiated

   route. The facts indicate that the drivers were paid based on their work provided by Hackbarth,

   who then reported the fee schedules to SCI, who then paid the independent contractor drivers. As

   this Court has previously stated, SCI serves as nothing more than a third-party payroll to Hackbarth

   employees like Romine and Rose.

                  v.      The duration of the work is for a specific time and not subject to
                          termination at the will of either party.

          In its Owner/Operator Agreement, Romine and Rose agreed to a ninety-day term, which

   was subject to renewals, and subject to termination at the will of either party. If the party desired

   termination, then ten (10) days’ notice must be given. There were penalties for failure to give

   notice, like a $250 fine, but the penalty was something that SCI did not apply unilaterally, instead

   it would only apply the penalty at the instruction of Hackbarth. [Doc. No. 214-4, p. 6].

              C. PRIOR RULING

          The Court notes that in a previous Ruling [Doc. No. 188], summary judgment was denied

   as to Hackbarth, Travelers, and SCI. The reasoning for that denial was that Defendants did not

   establish sufficient facts showing that Romine and Rose’s work met the criteria for independent

   contractor status. The Court believes that SCI has overcome this deficiency.

          Jones filed an Opposition to the Motion for Summary Judgment Filed by Subcontracting

   Concepts, LLC [Doc. No. 173], which he adopted in his Opposition to the instant Motion [Doc.




                                                    9
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 10 of 11 PageID #: 8721




   No. 219], wherein he stated “If Katrina Romine’s relationship with Hackbarth and SCI can be

   looked at separately, then SCI is entitled to Summary Judgment.” The Court agrees.

          The facts SCI has presented in the pending Motion are sufficient enough to separate it from

   Hackbarth, and the Court agrees with Jones that because the two defendants can be looked at

   separately, SCI is entitled to summary judgment.

          In the Court’s prior Ruling [Doc. No. 188], the Court held that even if Defendants had

   satisfied the five factors for independent contractor status, Plaintiff established sufficient facts

   showing that Defendants reserved the right to supervise and control the work of their drivers. The

   “independent contractor” drivers who delivered for Hackbarth went through the same hiring

   process as employee drivers, were given the same ID badge, t-shirt, and instructions as employee

   drivers, and were expected to fulfill duties to Hackbarth customers in the same manner as

   employee drivers. Defendants quoted language from the owner/operator agreement Romine signed

   with them when she was employed, that “she was to receive no instruction about how to perform

   deliveries except those received from customers.” In its own memoranda, Hackbarth stated an

   exhaustive list of requirements it was obligated to comply with in keeping with the agreements

   with its customers. These requirements were specifically curated for the delivery drivers in their

   delivery of the product. For example, some of the requirements detailed the time with which

   products should be delivered, required informing Hackbarth of any service interruptions, caused

   drivers to be subject to security and regulatory evaluations and inspections, and required criminal

   background checks and drug testing of drivers prior to handling the customer’s product. Drivers

   like Romine were given customer requirements and were expected to fulfill Hackbarth’s

   contractual obligations with the customers. Hackbarth even acknowledged that there were driver




                                                   10
Case 6:18-cv-00946-TAD-CBW Document 224 Filed 08/23/21 Page 11 of 11 PageID #: 8722




   audits, service departments for the drivers, uniforms, ID badges, background checks, and drug

   screening as a matter of compliance with its customers’ expectations.

             These facts tended to show that even with this independent contractor agreement that was

   signed between Romine and Hackbarth, there remained a genuine issue of material fact concerning

   the level of Hackbarth’s supervision and control over its alleged “independent contractor workers.”

   However, the same cannot be said as to SCI.

             SCI has established for purposes of summary judgment that Romine and Rose were

   independent contractors of SCI and that there was not an employer/employee relationship between

   SCI, Romine, Rose, or any other courier driver.

      III.      CONCLUSION

      For the reasons set forth above, Defendant SCI’s Motion for Summary Judgment [Doc. No.

   214] is GRANTED. Plaintiff Michael Jones’ claims against SCI are hereby DISMISSED WITH

   PREJUDICE.

             MONROE, LOUISIANA this 23rd day of August 2021.




                                                              TERRY A. DOUGHTY
                                                         UNITED STATES DISTRICT JUDGE




                                                    11
